FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50542

               Plaintiff - Appellee,             D.C. No. 5:10-cr-00075-VAP

  v.
                                                 MEMORANDUM *
VAIKALAFI LUTUI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Vaikalafi Lutui appeals from the district court’s judgment and challenges the

24-month sentence imposed following the revocation of probation. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lutui contends that the district court procedurally erred by failing to explain

adequately why it imposed a sentence within the Guidelines range applicable to his

underlying offense instead of the Chapter 7 Guidelines range. He further argues

that the district court procedurally erred by failing to consider the 18 U.S.C.

§ 3553(a) sentencing factors, including his rehabilitation. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. When sentencing a probation violator, the district court may

rely either on the Guidelines range governing the original offense or on the

Guidelines policy statements governing probation violations. See United States v.

Plunkett, 94 F.3d 517, 519 (9th Cir. 1996). The record indicates the district court

considered both sentencing ranges and the section 3553(a) factors, and adequately

explained the sentence.

      Lutui also contends that his sentence is substantively unreasonable because

of his demonstrated commitment to rehabilitation. The district court did not abuse

its discretion in imposing Lutui’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                           2                                      12-50542